Citation Nr: 1441689	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hysterectomy.

4.  Entitlement to service connection for onychomycosis of the right foot.

5.  Entitlement to an initial rating in excess of 10 percent for the service-connected gastroesophageal reflux disease (GERD).

6.  Entitlement to a rating in excess of 10 percent for the service-connected right knee osteoarthritis.

7.  Entitlement to a rating in excess of 10 percent for the service-connected left knee osteoarthritis.

8.  Entitlement to a compensable rating for the service-connected left foot onychomycosis.

9.  Entitlement to special monthly compensation (SMC) based on anatomical loss of a creative organ. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 2003.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

All the claims on appeal, but for the claim of service connection for hemorrhoids granted herein, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran has raised a claim of entitlement to temporary total evaluation based on left knee surgery necessitating convalescence.   See statement dated in August 2014.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDING OF FACT

Affording the Veteran all reasonable doubt, the Veteran's hemorrhoids were incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for hemorrhoids have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for hemorrhoids, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for hemorrhoids which she contends first manifested during her active military service.  

The Veteran's service treatment records reveal that she was diagnosed with external hemorrhoids in September 1997 at the 12 o'clock position.  She again had external hemorrhoids in June 2002 at the 5 to 6 o'clock position.  She was prescribed rectal suppositories.
 
Post-service, the Veteran was diagnosed with hemorrhoids on VA examination in June 2003 (prior to her discharge) and in March 2010.  During VA examination in 2003, the Veteran complained of occasional rectal pain relieved by the use of suppositories.  During examination in 2010, the Veteran had a small external hemorrhoid at the 5 o'clock position, which was being treated intermittently.  She complained of chronic recurrent bleeding, itching, and soreness with flare-ups occurring as recently as one month prior to examination. 

The Veteran has indicated that she has suffered from ongoing problems with hemorrhoids since service.  The Veteran is competent to report that she had hemorrhoids in service and that problems with recurring hemorrhoids have existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).    The Board finds the Veteran's continuity of symptomatology with respect to her hemorrhoids following service to be credible.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The 2010 VA examiner indicated that he could not resolve whether hemorrhoids were related to service without resorting to speculation since hemorrhoids were at a different location in service.  This opinion is inadequate.  Hemorrhoids were in the same location in June 2002 and no mention was made of a continuity of symptomatology.  Regardless, there are no medical opinions in this case that are contrary to the Veteran's assertions that her hemorrhoid problems have existed since service.    

Based on the evidence of record, service connection for hemorrhoids is warranted.  There is no need for further medical inquiry.  The appeal is granted.  38 C.F.R. § 3.303.
ORDER

Entitlement to service connection for hemorrhoids is granted.


REMAND

Further development is necessary prior to a merits analysis of the remainder of the Veteran's claims.   

The record compiled for appellate review is incomplete.  The Veteran has sought private medical treatment from Dr. WF since discharge.  There are no records from Dr. WF dated prior to July 2011.  The Veteran has indicated continuous treatment since her discharge; however, there are also no records from Dr. WF dated between March 2012 and January 2014 or after January 2014.  The Veteran additionally indicated that she underwent a hysterectomy in April 2005 at the Jax Naval Hospital; however, other than a pathology report dated in April 2005 no records of this surgery have been associated with the claims folder.  Additionally, the Veteran indicated in an August 2014 statement that she underwent surgery on her left knee in July 2014.  These records have not been associated with the claims folder.  Any missing and/or ongoing private treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).  

The RO indicated that there were records from the Jacksonville VA Medical Center dated in 2010; however, these records have not been associated with either the paper claims folder or virtual record.  Any missing and/or ongoing VA treatment records pertinent to the issues must also be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The Veteran claims that her hypertension, hysterectomy, and right foot onychomycosis are related to her active duty service.  Service treatment records show the Veteran was treated for irregular menses in service, Bartholin abscess, and ovarian failure.  She had surgeries to remove the abscess/cyst in March 2000 and November 2000.  She also underwent tubal ligation and colposcopy.  Her blood pressure readings were variously recorded as 138/75 and 153/93 in November 1997, 130/86 in November 2000, 130/90 in October 2001, 136/96 in April 2002, 132/82 in June 2002, 146/81 and 148/90  in November 2002, 131/85 in December 2002, and 142/85 in June 2003.   Post-service, she has been diagnosed with hypertension and right foot onychomycosis.  She underwent hysterectomy in April 2005.  The Veteran has not been afforded a VA examination in connection with her claims for hypertension and hysterectomy.  As it is essential that each disability be viewed in relation to its history, the March 2010 skin examination is inadequate with respect to the right foot claim.  Additionally, the examination is inadequate as the examiner failed to provide sufficient rational for opinions expressed.  The Board finds that prior to considering the merits of the Veteran's claims, she should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The last VA joints examination was in November 2008, almost six years ago.  The last VA skin and esophageal examinations were in March 2010, over four years ago.  It also appears the Veteran underwent knee surgery in 2014.  The Board cannot ascertain the current severity of the claimed conditions without new examinations.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The claim for SMC is deferred since the outcome of the claim of service connection for hysterectomy may impact the issue.  

Additional records (private treatment records of Dr. WF) were added to the claims folder after the September 2012 supplemental statement of the case (SSOC) was issued.  The Veteran did not waive initial RO consideration of the newly submitted evidence and it is pertinent to the issues at hand.  An SSOC must be issued upon Remand.  38 C.F.R. § 19.31.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any VA clinical records not on file pertaining to treatment of the claimed conditions, to include those dated in 2010.  All records and/or responses received should be associated with the claims file.

2.  Obtain copies of any private clinical records not on file pertaining to treatment of the claimed conditions, to include: treatment records of Dr. WF dated prior to July 2011, between March 2012 and January 2014, and after  January 2014; surgical reports pertaining to the Veteran's hysterectomy in April 2005 at the Jax Naval Hospital; and surgical reports pertaining to the left knee performed at Jax Naval Hospital in July 2014.  All records and/or responses received should be associated with the claims file.

3.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

Hypertension

The examiner should state whether it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed hypertension is related to the Veteran's active military service?  The examiner should make reference to blood pressure readings that were recorded as follows in service: 138/75 and 153/93 in November 1997, 130/86 in November 2000, 130/90 in October 2001 (diagnosed with borderline hypertension), 136/96 in April 2002, 132/82 in June 2002, 146/81 and 148/90  in November 2002, 131/85 in December 2002, and 142/85 in June 2003.

Hysterectomy

The examiner should state whether it at least as likely as not (a 50% or higher degree of probability) that the hysterectomy, and any residuals thereof, is related to the Veteran's active military service?  The examiner must indicate whether treatment for irregular menses, Bartholin abscess, and ovarian failure were part of the disease process that led to hysterectomy in 2005 and/or the fist manifestation of gynecological problems necessitating hysterectomy.  

Right onychomycosis

The examiner should state whether it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right foot onychomycosis is related to the Veteran's active military service and/or part of the same disease process as the left foot onychomycosis for which service-connection is in effect?  The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right foot onychomycosis  is proximately due to, the result of, or aggravated by the service-connected left foot onychomycosis beyond the natural progression of the disease. 

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

Left Foot Onychomycosis:

Examination findings pertinent to the Veteran's onychomycosis should be reported to allow for application of VA rating criteria for diseases of the skin.  Please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected left foot onychomycosis disability alone (not including the effects of any non-service connected disabilities.

GERD:

Examination findings pertinent to the Veteran's GERD should be reported to allow for application of VA rating criteria for diseases of the digestive system.  Please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected GERD disability alone (not including the effects of any non-service connected disabilities.



Bilateral knees:

(a) Examination findings pertinent to the knees should be reported to allow for application of VA rating criteria for musculoskeletal disabilities of the knees.  (b) Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  (c) The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  (d) The examiner should further comment on whether there is any lateral instability or recurrent subluxation of the knees and if so, whether it is mild, moderate, or severe.  (e) Finally, please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected bilateral knee disability alone (not including the effects of any non-service connected disabilities).
The examiner must explain the rationale for all opinions.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include evidence submitted after the September 2012 SSOC was issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


